t c summary opinion united_states tax_court peter c mogbo and chinedum a mogbo petitioners v commissioner of internal revenue respondent docket no 28466-11s filed date peter c mogbo and chinedum a mogbo pro sese kevin w coy for respondent summary opinion kerrigan judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a federal_income_tax deficiency of dollar_figure for and a penalty of dollar_figure under sec_6662 the only remaining issue for our consideration is whether petitioners are liable for an accuracy-related_penalty under sec_6662 for background petitioners resided in california when the petition was filed petitioner husband worked for downey community hospital in petitioners hired apex financial tax consultants to prepare their federal_income_tax return for petitioners filed form_1040 u s individual_income_tax_return for tax_year and failed to include in income dollar_figure of petitioner husband’s wages petitioner husband received a distribution of dollar_figure from a retirement account in and failed to include this distribution in income on petitioners’ tax_return petitioner husband claimed to have sold real_estate in and attached a schedule c profit or loss from business to petitioners’ tax_return reporting income and expenses petitioner husband claimed to have traveled big_number miles in connection with his real_estate activity in and claimed a dollar_figure deduction for car and truck expenses related to this travel petitioner husband provided respondent with only an appointment book and mapquest printouts to substantiate these expenses and respondent allowed a dollar_figure deduction for car and truck expenses for discussion respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for tax_year respondent contends that petitioners are liable for the accuracy-related_penalty on alternative grounds the underpayment is attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there was a substantial_understatement_of_income_tax within the meaning of sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to the sec_6662 penalty this means that the commissioner must come forward with sufficient evidence indicating that a penalty is appropriate the commissioner has met this burden by proving that petitioners negligently failed to report form_w-2 wages and income received from a retirement distribution and petitioner husband overstated his car and truck expenses on schedule c associated with his real_estate activity once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a 116_tc_438 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records to substantiate items properly sec_1_6662-3 income_tax regs petitioners did not keep sufficient books_and_records to meet the requirements of sec_274 with respect to petitioner husband’s travel_expenses petitioner husband kept an appointment book which simply states the date and address of unknown parties and mapquest printouts corresponding with the various addresses in the appointment book the appointment book does not contain the names of clients or a description of the purpose for travel petitioners showed a disregard of rules and regulations by not reporting in income petitioner husband’s taxable_distribution from a retirement account petitioners failed to report form_w-2 wage income and income from a distribution shown on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc see sec_61 petitioners acted negligently under the circumstances because of sec_1_6662-2 income_tax regs we need not address the applicability of the penalty on the ground of substantial_understatement_of_income_tax for the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also rule a welch v helvering 280_us_111 petitioners paid an agent to prepare their return petitioners contend that they hired apex financial tax consultants on the basis of its reputation in the community however petitioner husband did not know whether his tax preparer was a certified_public_accountant petitioners failed to provide evidence that their tax preparer was competent and that petitioner husband provided necessary and accurate information to him see neonatology assocs p a v commissioner t c pincite we hold that petitioners are liable for a sec_6662 penalty for negligence for tax_year to reflect the foregoing decision will be entered under rule
